Citation Nr: 0531382	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-18 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1966 to March 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from the RO's rating decision, dated in February 2003.

In May 2005, the veteran had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.

In a May 1995 statement, the veteran asserted an informal 
claim of entitlement to nonservice-connected pension 
benefits.  In light of the veteran's wartime service, and 
because to date VA has not considered this issue, the claim 
is referred to the RO for appropriate action.

The issue of entitlement to service connection for hearing 
loss disability and the issue of entitlement to service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 19, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw the issue of entitlement 
to service connection for bilateral leg disability.

2.  Low back disability was not demonstrated in or after 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to service connection for bilateral leg disability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  The claimed low back disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Leg Disability

In its February 2003 rating action, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral leg disability.  The veteran disagreed with that 
decision and perfected a timely appeal to the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005).

During his May 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran submitted a written statement 
(which he confirmed by his testimony) that he wished to 
withdraw the issue of entitlement to service connection for 
bilateral leg disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

Since the appellant has withdrawn the issue of entitlement to 
service connection for bilateral leg disability, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue; and therefore, it is 
dismissed.  

II.  Low Back Disability

A.  Duty to Assist

Prior to consideration of the merits of the veteran's claim 
of entitlement to service connection for low back disability, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of that claim.38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In developing the claim, the VA must notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in an October 2002 letter, 
the RO informed the veteran and his representative of the 
information and evidence needed to substantiate and complete 
a claim for VA benefits.  

As the RO pointed out, under the law, VA must afford the 
veteran such an examination, with an opinion as to the 
etiology of his claimed disorder, when obtaining such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when:  
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, there is no evidence that the veteran sustained 
a back injury during service, and thus there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See Paralyzed 
Veterans of Am v. Secretary of Veterans Affairs 345 F.3d 
1334, 1355-566 (Fed. Cir. 2003), Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The RO stated that it would make reasonable efforts to help 
the veteran get evidence necessary to support his claim.  In 
particular, it noted that it help him try to get such things 
as medical records, employment records, or records from other 
Federal agencies.  

The RO noted that the veteran had to give it enough 
information about such records so that it could request them 
from the agency or person who had them.  In this regard, the 
RO requested that the veteran provide the name and address of 
the person, agency, or company who had the records; the 
approximate time frame covered by the records; and, in the 
case of medical records, the condition for which he had been 
treated.  

The veteran was notified that he could obtain the requested 
records and send them to the VA.  He was also notified that 
if he wished the VA to obtain medical records, he would have 
to complete and return VA Form 21-4142.  The RO noted, 
however, that it was ultimately the veteran's responsibility 
to support his claim with appropriate evidence.  

The RO then requested that the veteran inform it if there was 
any other evidence or information that he thought would 
support his claim.

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
In this regard, the RO noted that the veteran could also 
contact his representative for assistance.

In addition to the October 2002 letter, the veteran was 
provided with a Statement of the Case (SOC) in June 2003 and 
a Supplemental Statement of the Case (SSOC) in June 2004.  
They further notified the veteran and his representative of 
the evidence necessary to substantiate his claim of 
entitlement to service connection for low back disability.  
Indeed, the SOC set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC's also identified the evidence 
that had been received by the RO.  
The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records, 
outpatient records reflecting the veteran's treatment by the 
VA from February 1999 through January 2003; a report and 
records, dated in April 2004, reflecting the veteran's 
evaluation by Dr. Thomas Mahoney (T. M.), an audiologist; and 
the transcript of the veteran's May 2005 hearing before the 
undersigned Veterans Law Judge.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issue of entitlement to service connection for low back 
disability.  

Given the efforts by the RO to development the record, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to the 
issue of entitlement to service connection for low back 
disability.  As such, further action is unnecessary in order 
to meet the VA's statutory duty to assist the veteran in the 
development of his claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, the Board finds that the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim of entitlement to 
service connection for low back disability.  Therefore, there 
is no prejudice to the veteran due to a failure to assist him 
in the development of that claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (discussing prejudicial error).  
Accordingly, the Board will proceed to the merits of that 
issue.  

B.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In his Notice of Disagreement, received in May 2003, and 
during his May 2005 hearing, the veteran stated that his back 
disability was the result of various physical tasks required 
in his job as an aircraft mechanic.  He noted that one 
occasion, while preparing a plane for takeoff, he had been 
knocked to the ground and injured his back.  

The veteran's contentions notwithstanding, there is no 
competent evidence on file showing a back injury or 
disability of any kind in or after service.  In this regard 
it should be noted that as a layman, the veteran is only 
qualified to report on matters that are capable of lay 
observation.  He is not qualified to render opinions that 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection.  Absent such evidence, 
service connection for low back disability is not warranted.  
To that extent, the appeal is denied.


ORDER

The issue of entitlement to service connection for bilateral 
leg disability is dismissed.

Entitlement to service connection for low back disability is 
denied.


REMAND

As noted above, the veteran also seeks entitlement to service 
connection for bilateral hearing loss disability and for 
tinnitus.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500 
(+15), 1000 (+10), 2000 (+10), 3000 (+10), or 4000 Hertz (+5) 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

In this case, the evidence shows that during his November 
1965 service entrance examination, the veteran demonstrated a 
puretone threshold of 40 decibels his left ear.  

In April 2004 report, T. M. stated that the veteran had 
severe bilateral high frequency sensorineural hearing loss.  
The audiologist thereafter opined that it was likely that the 
veteran's hearing loss was induced by noise he experienced as 
a crew chief in service on a B-52. 

In June 2004, the veteran cancelled a scheduled VA audiologic 
examination.

During his May 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran reiterated that his hearing 
loss disability and tinnitus had been incurred in or 
aggravated by his service as an aircraft mechanic.  The 
veteran testified that he would be willing to report for a VA 
examination 

In June 2005, after the case was transferred to the Board, 
additional records from Dr. Thomas Mahoney were associated 
with the claims folder, which reflect that the veteran has 
hearing loss for VA compensation purposes, as well as 
tinnitus.  

In light of the foregoing, additional development is 
warranted with respect to the veteran's claims of entitlement 
to service connection for bilateral hearing loss disability 
and entitlement to service connection for tinnitus.  
Accordingly, those claims are remanded for additional 
development prior to further consideration by the Board.  The 
following actions are to be performed:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology any hearing loss 
and/or tinnitus disability found to be 
present.  All indicated tests and studies 
must be performed, including, but not 
limited to, audiologic testing.  Any 
indicated consultations must also be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  Thereafter, the examiner must 
opine as to whether it is at least as 
likely as not that any hearing loss or 
tinnitus found to be present is related 
to or had its onset during service.  In 
offering this impression, the examiner 
must comment on the opinion offered by 
Dr. Thomas Mahoney in his April 2004 
report.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

2.  When the actions requested in 
paragraph 1 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss 
disability and entitlement to service 
connection for tinnitus.  In so doing, 
consider all of the evidence of record, 
including, but not limited to, records 
from Dr. Thomas Mahoney that were 
associated with the claims folder in June 
2005.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 


_____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


